IN THE COURT OF APPEALS OF IOWA

                                   No. 13-2008
                             Filed October 15, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER JAMES STONE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Story County, Dale E. Ruigh,

Judge.



      Appeal from the sentence imposed following conviction of possession of

precursor materials. AFFIRMED.



      Kimberly A. Voss-Orr of Law Office of Kimberly A. Voss-Orr, Ames, for

appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Stephen Holmes, County Attorney, and Joseph Danielson, Assistant

County Attorney, for appellee.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                            2



MCDONALD, J.

         Christopher Stone was convicted of possession of precursor materials, in

violation of Iowa Code section 124.401(4)(b) (2013), and sentenced to a term of

incarceration not to exceed five years. The district court imposed judgment and

sentence following a probation revocation hearing in which the district court

revoked Stone’s deferred judgment on the same charge prior to conviction and

sentence. On appeal, Stone argues the district court abused its discretion in

imposing sentence.        Specifically, he argues the district court should have

suspended his sentence in light of certain mitigating factors such as Stone’s

acceptance of responsibility, acceptance of drug treatment, gainful employment,

and familial support.

         The district court’s sentence is cloaked with a strong presumption of

regularity, and we will not reverse sentence absent an abuse of discretion. See

State v. Floyd, 466 N.W.2d 919, 924 (Iowa Ct. App. 1990). To establish an

abuse of discretion, the defendant must show the sentencing court exercised its

discretion “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Privitt, 571 N.W.2d 484, 486 (Iowa 1997). “In exercising

its discretion, the district court is to weigh all pertinent matters in determining a

proper     sentence,    including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). Although “[a]

sentencing court has a duty to consider all the circumstances of a particular

case,” it is not “required to specifically acknowledge each claim of mitigation
                                       3



urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

“Furthermore, the failure to acknowledge a particular sentencing circumstance

does not necessarily mean it was not considered.” Id.

      We conclude the district court recognized it had the discretion to

determine and impose sentence and did not abuse its discretion in imposing a

term of incarceration. At the probation revocation and sentencing hearing, the

court heard the testimony of Stone’s probation officer, reviewed the presentence

investigation report, and heard the arguments of counsel. The sentencing court

considered Stone’s propensities or chances for reform and how best to protect

society from further offenses by Stone. These were pertinent and permissible

considerations. See Iowa Code § 907.5(1); Johnson, 513 N.W.2d at 719. In

addition, the district court noted the defendant’s substance abuse history and

prior unsuccessful rehabilitative measures. Each of these factors was pertinent

to and properly considered in imposing sentence in this case.

      AFFIRMED.